COX, Chief Judge
(concurring):
I agree that the “exculpatory no” doctrine does not provide a defense to a prosecution for making a false official statement under Article 107, Uniform Code of Military Justice, 10 USC § 907. I reserve judgment, however, as to whether a military member who initially denies involvement in a criminal enterprise to a military police investigator may be prosecuted under this article in light of paragraph 31c(6)(a), Part TV, Manual for Courts-Martial, United States (1995 ed.), which provides, “A statement made by an accused or suspect during an interrogation is not an official statement within the meaning of the article if that person did not have an independent duty or obligation to speak.” This question was not litigated here. But see United States v. Jackson, 26 MJ 377 (CMA 1988) (appellant not a suspect).